PRIDE BUSINESS DEVELOPMENT HOLDINGS, INC. April 22, VIA FACSIMILE: 202-772-9202 Mr. Scott Ruggiero Staff Accountant United States Securities and Exchange Commission Division of Corporate Finance 100 F Street N.E. Washington, D.C. 20549 Re: Pride Business Development Holdings, Inc. Form 10-KSB For the fiscal year ended December 31, 2005 Filed June 1, 2006 Form 10-QSB For the quarterly period ended March 31, 2006 Filed July 14, 2006 Form 10-QSB For the quarterly period ended June 30, 2006 Filed August 23, 2006 File No: 0-51107 Dear Mr.
